NUMBER 13-22-00051-CV

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                           In the Interest of T.D.G., a child


                     On appeal from the 347th District Court
                           of Nueces County, Texas.



                                           ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       This cause is before the Court on appellant’s brief requesting oral argument which

contains a request “to have a formal motion [to] file the same.” We construe that request

as a motion for leave to file the brief.

       Appellant’s brief was originally due to be filed on or before June 9, 2022. On June

15, 2022, the Clerk of the Court sent appellant notice that the brief had not been filed and

was past due. On June 29, 2022, we received appellant’s brief, and the Clerk of the Court

notified appellant that the brief was not in compliance with the Texas Rules of Appellate
Procedure. On July 13, 2022, we received appellant’s amended brief, the document which

is before us now. Upon review of appellant’s amended brief, we find that it contains

numerous formal and substantive defects, and that the case has not been properly

presented. See TEX. R. APP. P. 38.9. In particular, the brief does not conform to rules

9.1(b), 9.4, and 38.1(a), (b), (c), (d), (f), (g), (h), (i), (j), (k) of Texas Rule of Appellate

Procedure.

       Accordingly, appellant’s motion for leave to file the brief is denied, and, under the

authority of Texas Rule of Appellate Procedure 38.9(a) and (b), we order appellant to file

an amended brief which substantially conforms to the rules within thirty days from the

date of this order. If appellant files an amended brief which is substantially in compliance,

no motion for leave shall be required. To the extent the present motion requests oral

argument, that request is denied.

       Furthermore, appellant is hereby notified that if another brief does not comply, it

may be stricken, and appellant may be prohibited from filing another brief. See TEX. R.

APP. P. 38.9. In that circumstance, the Court may dismiss the appeal for want of

prosecution and appellant’s failure to comply with this Court’s directive and the appellate

rules. See id. 38.8(a)(1), 42.3(b),(c).

                                                           PER CURIAM


Delivered and filed on the
21st day of July, 2022.




                                               2